 


109 HR 1075 IH: Labor-Management Accountability Act
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1075 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Sam Johnson of Texas (for himself, Mr. Norwood, Mr. Wilson of South Carolina, Mr. Marchant, Mr. Akin, Mr. Flake, Mr. Shadegg, Mr. Kline, Mr. Istook, Mr. Ryun of Kansas, Mrs. Musgrave, Mr. Pitts, Ms. Foxx, Mr. Cantor, Mr. Burton of Indiana, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide for civil monetary penalties in certain cases. 
 
 
1.Short titleThis Act may be cited as the Labor-Management Accountability Act.  
2.Civil monetary penaltiesTitle VI of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 521) is amended— 
(1)by redesignating section 611 as section 612; and 
(2)by inserting after section 610 the following: 
 
611.Civil money penalties 
(a)In generalThe Secretary, upon finding a violation of either section 201(a), 201(b), 202, 203, or 301 of this Act, may require the person, labor organization, or employer responsible for such violation to pay a civil money penalty in an amount determined under a schedule of penalties which is established and published by the Secretary and which takes into account the nature of the violation involved, the revenues of, and the existence of previous violations of the Act by, the person, labor organization, or employer involved, and such other factors as the Secretary considers appropriate. 
(b)NoticeThe Secretary may not make any determination adverse to a person, labor organization, or employer under subsection (a) until such person or entity has been given written notice and an opportunity to be heard before the Secretary or designee. Procedures for such notice, opportunity to be heard, decision and review shall be as set forth in sections 208 and 606. Requests for review shall be filed in Federal district court not later than 30 days of the receipt of an adverse determination.. 
 
